SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 24, 2015 Preferred Restaurant Brands, Inc. (Exact name of Company as specified in its charter) Florida 333-170662 80-0608195 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 3033 South Dean Martin Drive, Las Vegas, NV, 89103 (Address of principal executive offices) Phone: (702) 834-7101 (Company’s Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Preferred Restaurant Brands, Inc. Form 8-K Current Report Item 1.02 – Termination of Material Definitive Agreement On September 24, 2015, by mutual agreement between Preferred Restaurant Brands, Inc., a Florida corporation (the “Company”) and Capriotti’s Sandwich Shop Inc., mutually agreed to terminate the agreement between Preferred Restaurant Brands, Inc. and Capriotti’s Sandwich Shop Inc. As per the terms of the termination agreement the Company has completed the sale of two of its nine locations to Capriotti’s Sandwich Shops Inc., effective as of September 24, 2015.In addition, the Company has initiated the rebranding of the other seven remaining locations to its own proprietary brand, “AMERICA’S BEST” deli and sandwich company. The seven AMERICA’S BEST locations include 3 in the Dallas Metroplex and 4 in Orange County.Rebranding to the company’s proprietary brand is expected to be completed within the next 3-4 weeks. All obligations have been completed or terminated, and there are no other obligations responsible between either party. Item 2.01 – Completion of Acquisition or Disposition of Assets The information provided in Item 1.02 of this Current Report on Form 8-K related to the aforementioned Termination of Agreement is incorporated by reference into this Item 2.01. As a result of the Termination of the Agreement, the Company has sold two of its nine locations to Capriotti’s Sandwich Shop Inc. ITEM9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release of Preferred Restaurant Brands, Inc., dated September 21, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Preferred Restaurant Brands, Inc. Date: September 30, 2015 By: /s/ Kenneth Antos Kenneth Antos President, CEO
